
	

114 S7 IS: Steve Gleason Act of 2016
U.S. Senate
2016-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 7
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2016
			Mr. Vitter (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to make permanent the removal of the rental cap for
			 durable medical equipment under the Medicare program with respect to
			 speech generating devices.
	
	
		1.Short title
 This Act may be cited as the Steve Gleason Act of 2016.
		2.Making permanent the removal of the rental cap for durable medical equipment under Medicare with
			 respect to speech
 generating devicesSection 1834(a)(2)(A)(iv) of the Social Security Act (42 U.S.C. 1395m(a)(2)(A)(iv)) is amended by striking and before October 1, 2018,.
		
